Exhibit 10.1

Amendment No. 7  

to  

Employment Agreement of David Schaeffer
 

This amendment is made by and between Cogent Communications, Inc. (the
“Company”) and David Schaeffer (“Executive”).  It amends the employment
agreement between the parties dated February 7, 2000 as amended.  

The second and third sentences of section 2 are replaced with the following:  

The term of employment under this Agreement (the “Term”) shall be for the period
beginning on the Effective Date and ending on December 31, 2021, unless earlier
terminated as provided in Section 6. 

The first sentence of section 5(b) Bonus is replaced with the following:

Executive shall be entitled to a bonus based on the growth of revenue and
EBITDA, as adjusted (as defined in the company’s earnings releases), of Cogent
Communications Holdings, Inc. in 2015-2021 compared in each case to the prior
year. [The remainder of the paragraph is unchanged.]  

Except as herein amended the Employment Agreement shall remain in full force and
effect.  

Accepted and Agreed to:
 

                      Cogent Communications, Inc.            
 
           
 
/s/ David Schaeffer       by:  
/s/ Robert N. Beury, Jr. 
           
 
David Schaeffer          
Robert N. Beury Jr.
In his individual capacity          
Chief Legal Officer and VP
           
Cogent
Communications, Inc. on behalf
of the board of directors
           
 
Date: November 17, 2017          
Date: November 17, 2017

